Ness, Justice
(dissenting) :
My disagreement with the majority opinion is based solely on the interpretation of Strickland v. Chaplin, 199 S. C. 203, 18 S. E. (2d) 736 (1942).
As I interpret Section 19-SS4 and the Strickland decision, it appears that eighteenth and very early nineteenth century case law required addition of the administration period to the statute of limitations in order to realize the full legislative directive for the statute of limitations period. Apparently, the *99rationale was that Section 19-554 did not allow the institution of an action and therefore the limitations period was being reduced as the statutory bar to institution of suit precluded tolling of the statute of limitations.
In 1942, Srickland was decided wherein the Court cited the following from O’Daniel v. Lehre et al., 2 Strob. Eq. 83 (1848) :
“Where an executor is sued before the time allowed for ascertaining debts of the estate, and objects to the prematurity of the suit, his defense is in the nature of a dilatory plea; and the long established practice in this Court is, not to dismiss the bill, but to order the plaintiff to pay the costs, and that the bill stand over. At the expiration of the time allowed to the defendant, the Court proceeds to the hearing.”
The majority opinion emphasizes the fact that Strickland did not involve the application of thé statute of limitations; and, this is irrefutable. Strickland was a civil procedure case where a creditor sued the estate within the administration period and the administrators demurred. The majority and the dissenters were at odds as to whether that action was one for recovery of a debt or for the marshalling of assets. The issue presented by the case was whether the demurrer was- properly sustained by the lower court. All Justices agreed that the lower court should be reversed and further proceedings on the cause of action had.
While Strickland did not expressly deal with the statute of limitations, it did treat the major and foremost factor involved in a limitations problem: the ability to institute an action and therefore toll the statute. The holding of Strikland is that a suit brought during the administration period is not demurrable; the proper plea is in the nature of a dilatory plea. The action is not dismissed but merely suspended and held over until the administration period has run. Essentially, Strickland transforms the “no action shall be commenced” language of Section 19-554 to a temporary incapacity to proceed. Hence, while Strickland did not mention the *100body of law, limitations of actions, it did adjudicate the heart of that area of law, the right to institute the action.
To assert that Strickland has no relevance to limitations law simply because it was not the express subject of the appeal produces a legal anomaly: The statute of limitations provides for 6 years in which to institute a suit. The majority would add the 6 months administration period because of the Lawton, Moore, etc. precedent and the premise that Stickland is inapplicable. However, Strickland specifically states that an action brought within the administraton period should not be dismissed. The result is a period of 6 years and 6 months in which suit can be instituted; a result whch is just as unfair to the defendant as the shorter limitations period (which Lawton, Moore, etc. alleviated) was to the plaintiff.
Perhaps, and probably, the Strickland holding as affecting limitations law was inadvertent. But, nevertheless, the basic underpinning of Lawton, Moore, etc. [that suit could not be instituted during the administration period] has been undercut by Strickland. To follow the addition procedure of Lawton, etc., and not overrule Strickland renders the decisions incompatible. Lawton, Moore and their progeny were logically founded on the supposition that suits could not be instituted during the administration period, inferentially that such an action would be dismssed. Strickland holds that a suit brought during the administration period should not be dismissed, inferentially that it can be instituted. The logical and legal inconsistencies can not be rationalized by a mere conclusion of inapplicabilty.
Finally, some significance might be attributed to the statement in Strickland that this issue had become moot because the administration period had run and that the holding is therefore dicta. I suggest the use of the term “moot” was unfortunate and inaccurate. Mootness indicates an abstract question or the resolution of the controversy. In Strickland the issue of whether the demurrer should have been sustained *101remained in spite of the expiration of the administration period. In fact, the Court in its resolution of the case did not dismiss the appeal as it would a moot case; the Court reversed the Order of the lower court, unquestionably indicating that a viable controversy continued to exist and adjudication of the issue was necessary.
I am of the opinion that the interpretation of Section 19-554 in Strickland now permits the filing of an action against the executor or administrator during the six month administration period.
The logic employed in our earlier decisions remains sound; parties should be permitted the opportunity to institute suits for a cumulative period commensurate to the applicable statute of limitations. Now that the impediment to the maintenance of an action against the estate during the administration period has been removed, addition of the admnistration period to the statute of limitations would judicially create a longer period than dictated by our legislature. The Department had the opportunity to file suit against the estate for a full six years. Having failed to expeditiously exercise its right, I would affirm and hold the Department is now barred by the statute of limitations.
Littlejohn, J., concurs.